Mr. Justice Trotter
delivered the opinion of the court.
The stipulation in the agreement is, to make a deed for the lands so soon as Leftwich shall pay this note. How then can it ■be insisted that the plaintiff is not entitled to the money due on this note, until he shall have executed the deed? The contract to pay the 2500 dollars mentioned in this note is entirely independent of the covenant for title, and by the terms of this agreement Leftwich never could demand a performance of the covenant to convey without showing a payment of this note, or an offer to pay it. It is a well settled rule in reference to the question of the dependence or independence^ of covenants, that where a day is *171appointed for payment by the defendant, and such day is to happen before the thing, which was the consideration of the defendant’s contract, was to be performed, an action may be brought for the money; for it appears that the defendant relied on this remedy. 1 Chit. Plead. 281. This principle fully embraces this case. The note was payable on a fixed day, and the payment of the money was to be made before the deed for the land was to be executed. The nature of the covenant here referred to, is not altered or affected by the subsequent stipulation that Coleman’s right to the payment of this note is not to be affected by the liens on the land which then existed, and which are referred to in the agreement. The effect of this covenant is not to change the conditions on which the conveyance was to be made of the lands, but simply to guard against the effect of the outstanding incumbrances upon the covenants of warranty in the deed to be made.
Let the judgment be affirmed, with costs and damages.